Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with David D. Harrell on June 24, 2021.

Please amend the claims as follows:
7. (Examiner’s Amendment) The device according to claim 1, wherein down-sampling [[the]] an initial lighting map comprises:
iteratively averaging pixels in the initial lighting map by a predefined resolution reduction factor to obtain respective down-sampled lighting maps in the set of down-sampled lighting maps.

13. (Examiner’s Amendment) The method according to claim 9, wherein down-sampling [[the]] an initial lighting map comprises:



Allowable Subject Matter
Claims 1-4, 6-11, 13-17, 19-20, 22, and 24-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: generating, in real-time, a lighting map associated with the object based on the environment lighting information; down-sampling, in real-time, the lighting map to generate a set of down-sampled lighting maps having different resolutions; and rendering, via the head-mounted display, the object to a user based on the set of down-sampled lighting maps, wherein the rendering is based on diffuse reflectance intensities of points on the object, the diffuse reflectance intensities being determined based on a lighting map having a lowest resolution of the set of down-sampled lighting maps. 

As per independent claims 9 and 15, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612